Exhibit 10.2

NITROMED, INC.

AMENDED AND RESTATED
2003 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

 


1.                   PURPOSE

The purpose of this Amended and Restated 2003 Stock Incentive Plan (the “Plan”)
of NitroMed, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who make (or are expected to make)
important contributions to the Company by providing such persons with equity
ownership opportunities and performance-based incentives and thereby better
aligning the interests of such persons with those of the Company’s
stockholders.  Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the “Code”) and
any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).


2.                   ELIGIBILITY

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to be granted options, restricted stock awards, or other
stock-based awards (each, an “Award”) under the Plan.  Each person who has been
granted an Award under the Plan shall be deemed a “Participant”.


3.                   ADMINISTRATION AND DELEGATION


(A)                ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE
ADMINISTERED BY THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT AWARDS AND
TO ADOPT, AMEND AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES
RELATING TO THE PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY CORRECT ANY
DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY
AWARD IN THE MANNER AND TO THE EXTENT IT SHALL DEEM EXPEDIENT TO CARRY THE PLAN
INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL JUDGE OF SUCH EXPEDIENCY.  ALL
DECISIONS BY THE BOARD SHALL BE MADE IN THE BOARD’S SOLE DISCRETION AND SHALL BE
FINAL AND BINDING ON ALL PERSONS HAVING OR CLAIMING ANY INTEREST IN THE PLAN OR
IN ANY AWARD.  NO DIRECTOR OR PERSON ACTING PURSUANT TO THE AUTHORITY DELEGATED
BY THE BOARD SHALL BE LIABLE FOR ANY ACTION OR DETERMINATION RELATING TO OR
UNDER THE PLAN MADE IN GOOD FAITH.


(B)                APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN
TO ONE OR MORE COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL
REFERENCES IN THE PLAN TO THE “BOARD” SHALL MEAN THE BOARD OR A COMMITTEE OF THE
BOARD OR THE EXECUTIVE OFFICERS REFERRED TO IN SECTION 3(C) TO THE EXTENT THAT
THE BOARD’S POWERS OR AUTHORITY UNDER THE PLAN HAVE BEEN DELEGATED TO SUCH
COMMITTEE OR EXECUTIVE OFFICERS.


(C)                DELEGATION TO EXECUTIVE OFFICERS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BOARD MAY DELEGATE TO ONE OR MORE EXECUTIVE OFFICERS OF THE
COMPANY THE POWER TO GRANT AWARDS TO EMPLOYEES


--------------------------------------------------------------------------------



OR OFFICERS OF THE COMPANY OR ANY OF ITS PRESENT OR FUTURE SUBSIDIARY
CORPORATIONS AND TO EXERCISE SUCH OTHER POWERS UNDER THE PLAN AS THE BOARD MAY
DETERMINE, PROVIDED THAT THE BOARD SHALL FIX THE TERMS OF THE AWARDS TO BE
GRANTED BY SUCH EXECUTIVE OFFICERS (INCLUDING THE EXERCISE PRICE OF SUCH AWARDS,
WHICH MAY INCLUDE A FORMULA BY WHICH THE EXERCISE PRICE WILL BE DETERMINED) AND
THE MAXIMUM NUMBER OF SHARES SUBJECT TO AWARDS THAT THE EXECUTIVE OFFICERS MAY
GRANT; PROVIDED FURTHER, HOWEVER, THAT NO EXECUTIVE OFFICER SHALL BE AUTHORIZED
TO GRANT AWARDS TO ANY “EXECUTIVE OFFICER” OF THE COMPANY (AS DEFINED BY RULE
3B-7 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”))
OR TO ANY "OFFICER" OF THE COMPANY (AS DEFINED BY RULE 16A-1 UNDER THE EXCHANGE
ACT).


4.                   STOCK AVAILABLE FOR AWARDS. 


(A)                NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT UNDER SECTION 8,
AWARDS MAY BE MADE UNDER THE PLAN FOR UP TO 2,500,000 SHARES OF COMMON STOCK,
$0.01 PAR VALUE PER SHARE, OF THE COMPANY (THE “COMMON STOCK”). IF ANY AWARD
EXPIRES OR IS TERMINATED, SURRENDERED OR CANCELED WITHOUT HAVING BEEN FULLY
EXERCISED OR IS FORFEITED IN WHOLE OR IN PART (INCLUDING AS THE RESULT OF SHARES
OF COMMON STOCK SUBJECT TO SUCH AWARD BEING REPURCHASED BY THE COMPANY AT THE
ORIGINAL ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR RESULTS
IN ANY COMMON STOCK NOT BEING ISSUED, THE UNUSED COMMON STOCK COVERED BY SUCH
AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN, SUBJECT,
HOWEVER, IN THE CASE OF INCENTIVE STOCK OPTIONS, TO ANY LIMITATIONS UNDER THE
CODE.  SHARES ISSUED UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF
AUTHORIZED BUT UNISSUED SHARES OR TREASURY SHARES.


(B)                PER PARTICIPANT LIMIT.  SUBJECT TO ADJUSTMENT UNDER SECTION
8, FOR AWARDS GRANTED AFTER THE COMMON STOCK IS REGISTERED UNDER THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”), THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK WITH RESPECT TO WHICH AWARDS MAY BE GRANTED TO ANY PARTICIPANT
UNDER THE PLAN SHALL BE 500,000 PER CALENDAR YEAR.  THE PER PARTICIPANT LIMIT
DESCRIBED IN THIS SECTION 4(B) SHALL BE CONSTRUED AND APPLIED CONSISTENTLY WITH
SECTION 162(M) OF THE CODE (“SECTION 162(M)”). 


5.                   STOCK OPTIONS


(A)                GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE COMMON
STOCK (EACH, AN “OPTION”) AND DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO
BE COVERED BY EACH OPTION, THE EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS
AND LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS
RELATING TO APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AS IT CONSIDERS
NECESSARY OR ADVISABLE.  AN OPTION WHICH IS NOT INTENDED TO BE AN INCENTIVE
STOCK OPTION (AS HEREINAFTER DEFINED) SHALL BE DESIGNATED A “NONSTATUTORY STOCK
OPTION”.


(B)                INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO
BE AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN
“INCENTIVE STOCK OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF THE COMPANY, AND
ANY OF THE COMPANY’S PRESENT OR FUTURE PARENT OR SUBSIDIARY CORPORATIONS AS
DEFINED IN SECTIONS 424(E) OR (F) OF THE CODE, AND ANY OTHER ENTITIES THE
EMPLOYEES OF WHICH ARE ELIGIBLE TO RECEIVE INCENTIVE STOCK OPTIONS UNDER THE
CODE, AND SHALL BE SUBJECT TO AND SHALL BE CONSTRUED CONSISTENTLY WITH THE
REQUIREMENTS OF SECTION 422 OF THE CODE.  THE COMPANY SHALL HAVE NO LIABILITY TO
A PARTICIPANT, OR ANY OTHER PARTY, IF AN OPTION (OR ANY PART THEREOF) THAT IS
INTENDED TO BE AN INCENTIVE STOCK OPTION IS NOT AN INCENTIVE STOCK OPTION.


(C)                EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE
AT THE TIME EACH OPTION IS GRANTED AND SPECIFY IT IN THE APPLICABLE OPTION
AGREEMENT. 

2


--------------------------------------------------------------------------------



(D)                DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT
SUCH TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN
THE APPLICABLE OPTION AGREEMENT.


(E)                EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO
THE COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY
ANY OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD
TOGETHER WITH PAYMENT IN FULL AS SPECIFIED IN SECTION 5(F) FOR THE NUMBER OF
SHARES FOR WHICH THE OPTION IS EXERCISED.


(F)                 PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE
EXERCISE OF AN OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


(1)                IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


(2)                EXCEPT AS THE BOARD MAY, IN ITS SOLE DISCRETION, OTHERWISE
PROVIDE IN AN OPTION AGREEMENT, BY (I) DELIVERY OF AN IRREVOCABLE AND
UNCONDITIONAL UNDERTAKING BY A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE
COMPANY SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX
WITHHOLDING OR (II) DELIVERY BY THE PARTICIPANT TO THE COMPANY OF A COPY OF
IRREVOCABLE AND UNCONDITIONAL INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER
PROMPTLY TO THE COMPANY CASH OR A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND
ANY REQUIRED TAX WITHHOLDING;


(3)                WHEN THE COMMON STOCK IS REGISTERED UNDER THE EXCHANGE ACT,
BY DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT VALUED AT THEIR
FAIR MARKET VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY) THE BOARD IN
GOOD FAITH (“FAIR MARKET VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN
PERMITTED UNDER APPLICABLE LAW AND (II) SUCH COMMON STOCK, IF ACQUIRED DIRECTLY
FROM THE COMPANY, WAS OWNED BY THE PARTICIPANT AT LEAST SIX MONTHS PRIOR TO SUCH
DELIVERY;


(4)                TO THE EXTENT PERMITTED BY THE BOARD, IN ITS SOLE DISCRETION
BY (I) DELIVERY OF A PROMISSORY NOTE OF THE PARTICIPANT TO THE COMPANY ON TERMS
DETERMINED BY THE BOARD, OR (II) PAYMENT OF SUCH OTHER LAWFUL CONSIDERATION AS
THE BOARD MAY DETERMINE; OR


(5)                BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


(G)                SUBSTITUTE OPTIONS.  IN CONNECTION WITH A MERGER OR
CONSOLIDATION OF AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF
PROPERTY OR STOCK OF AN ENTITY, THE BOARD MAY GRANT OPTIONS IN SUBSTITUTION FOR
ANY OPTIONS OR OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY SUCH ENTITY OR AN
AFFILIATE THEREOF.  SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH TERMS AS THE BOARD
DEEMS APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY LIMITATIONS ON
OPTIONS CONTAINED IN THE OTHER SECTIONS OF THIS SECTION 5 OR IN SECTION 2.


6.                   RESTRICTED STOCK


(A)                GRANTS.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO
ACQUIRE SHARES OF COMMON STOCK, SUBJECT TO THE RIGHT OF THE COMPANY TO
REPURCHASE ALL OR PART OF SUCH SHARES AT THEIR ISSUE PRICE OR OTHER STATED OR
FORMULA PRICE (OR TO REQUIRE FORFEITURE OF SUCH SHARES IF ISSUED AT NO COST)
FROM THE RECIPIENT IN THE EVENT THAT CONDITIONS SPECIFIED BY THE BOARD IN THE
APPLICABLE AWARD ARE NOT SATISFIED PRIOR TO THE END OF THE APPLICABLE
RESTRICTION PERIOD OR PERIODS ESTABLISHED BY THE BOARD FOR SUCH AWARD (EACH, A
“RESTRICTED STOCK AWARD”).

3


--------------------------------------------------------------------------------



(B)                TERMS AND CONDITIONS.  THE BOARD SHALL DETERMINE THE TERMS
AND CONDITIONS OF ANY SUCH RESTRICTED STOCK AWARD, INCLUDING THE CONDITIONS FOR
REPURCHASE (OR FORFEITURE) AND THE ISSUE PRICE, IF ANY.


(C)                STOCK CERTIFICATES.  ANY STOCK CERTIFICATES ISSUED IN RESPECT
OF A RESTRICTED STOCK AWARD SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT
AND, UNLESS OTHERWISE DETERMINED BY THE BOARD, DEPOSITED BY THE PARTICIPANT,
TOGETHER WITH A STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY (OR ITS
DESIGNEE).  AT THE EXPIRATION OF THE APPLICABLE RESTRICTION PERIODS, THE COMPANY
(OR SUCH DESIGNEE) SHALL DELIVER THE CERTIFICATES NO LONGER SUBJECT TO SUCH
RESTRICTIONS TO THE PARTICIPANT OR IF THE PARTICIPANT HAS DIED, TO THE
BENEFICIARY DESIGNATED, IN A MANNER DETERMINED BY THE BOARD, BY A PARTICIPANT TO
RECEIVE AMOUNTS DUE OR EXERCISE RIGHTS OF THE PARTICIPANT IN THE EVENT OF THE
PARTICIPANT’S DEATH (THE “DESIGNATED BENEFICIARY”).  IN THE ABSENCE OF AN
EFFECTIVE DESIGNATION BY A PARTICIPANT, DESIGNATED BENEFICIARY SHALL MEAN THE
PARTICIPANT’S ESTATE.


7.                   OTHER STOCK-BASED AWARDS

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including the grant
of shares based upon certain conditions, the grant of securities convertible
into Common Stock and the grant of stock appreciation rights.


8.                   ADJUSTMENTS FOR CHANGES IN COMMON STOCK AND CERTAIN OTHER
EVENTS


(A)                CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES,
RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION
OR EVENT, OR ANY DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN A NORMAL
CASH DIVIDEND, (I) THE NUMBER AND CLASS OF SECURITIES AVAILABLE UNDER THIS PLAN,
(II) THE PER PARTICIPANT LIMIT SET FORTH IN SECTION 4(B), (III) THE NUMBER AND
CLASS OF SECURITIES AND EXERCISE PRICE PER SHARE SUBJECT TO EACH OUTSTANDING
OPTION, (IV) THE REPURCHASE PRICE PER SHARE SUBJECT TO EACH OUTSTANDING
RESTRICTED STOCK AWARD, AND (V) THE TERMS OF EACH OTHER OUTSTANDING AWARD SHALL
BE APPROPRIATELY ADJUSTED BY THE COMPANY (OR SUBSTITUTED AWARDS MAY BE MADE, IF
APPLICABLE) TO THE EXTENT THE BOARD SHALL DETERMINE, IN GOOD FAITH, THAT SUCH AN
ADJUSTMENT (OR SUBSTITUTION) IS NECESSARY AND APPROPRIATE.  IF THIS SECTION 8(A)
APPLIES AND SECTION 8(B) ALSO APPLIES TO ANY EVENT, SECTION 8(B) SHALL BE
APPLICABLE TO SUCH EVENT, AND THIS SECTION 8(A) SHALL NOT BE APPLICABLE.


(B)                REORGANIZATION EVENTS


(1)                DEFINITION.  A “REORGANIZATION EVENT” SHALL MEAN:  (A) ANY
MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY AS A RESULT
OF WHICH ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED INTO OR EXCHANGED
FOR THE RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY, (B) ANY EXCHANGE OF
ALL OF THE COMMON STOCK OF THE COMPANY FOR CASH, SECURITIES OR OTHER PROPERTY
PURSUANT TO A SHARE EXCHANGE TRANSACTION, OR (C) A LIQUIDATION OR DISSOLUTION OF
THE COMPANY.


(2)                CONSEQUENCES OF A REORGANIZATION EVENT ON OPTIONS.  UPON THE
OCCURRENCE OF A REORGANIZATION EVENT, OR THE EXECUTION BY THE COMPANY OF ANY
AGREEMENT WITH RESPECT TO A REORGANIZATION EVENT, EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED FOR IN ANY AGREEMENT EVIDENCING AN OPTION HEREUNDER, THE
BOARD SHALL IN ITS DISCRETION, TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS
WITH RESPECT TO OUTSTANDING OPTIONS:

4


--------------------------------------------------------------------------------



 

(A)                PROVIDE THAT ALL OUTSTANDING OPTIONS SHALL BE ASSUMED, OR
EQUIVALENT OPTIONS SHALL BE SUBSTITUTED, BY THE ACQUIRING OR SUCCEEDING
CORPORATION (OR AN AFFILIATE THEREOF).  FOR PURPOSES HEREOF, AN OPTION SHALL BE
CONSIDERED TO BE ASSUMED IF, FOLLOWING CONSUMMATION OF THE REORGANIZATION EVENT,
THE OPTION CONFERS THE RIGHT TO PURCHASE, FOR EACH SHARE OF COMMON STOCK SUBJECT
TO THE OPTION IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE REORGANIZATION EVENT,
THE CONSIDERATION (WHETHER CASH, SECURITIES OR OTHER PROPERTY) RECEIVED AS A
RESULT OF THE REORGANIZATION EVENT BY HOLDERS OF COMMON STOCK FOR EACH SHARE OF
COMMON STOCK HELD IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE REORGANIZATION
EVENT (AND IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF
CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES OF
COMMON STOCK); PROVIDED, HOWEVER, THAT IF THE CONSIDERATION RECEIVED AS A RESULT
OF THE REORGANIZATION EVENT IS NOT SOLELY COMMON STOCK OF THE ACQUIRING OR
SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF), THE COMPANY MAY, WITH THE
CONSENT OF THE ACQUIRING OR SUCCEEDING CORPORATION, PROVIDE FOR THE
CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OF OPTIONS TO CONSIST SOLELY OF
COMMON STOCK OF THE ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE
THEREOF) EQUIVALENT IN FAIR MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED
BY HOLDERS OF OUTSTANDING SHARES OF COMMON STOCK AS A RESULT OF THE
REORGANIZATION EVENT;

(B)               UPON WRITTEN NOTICE TO THE PARTICIPANTS, PROVIDE THAT ALL THEN
UNEXERCISED OPTIONS WILL BECOME EXERCISABLE IN FULL AS OF A SPECIFIED TIME PRIOR
TO THE REORGANIZATION EVENT AND WILL TERMINATE IMMEDIATELY PRIOR TO THE
CONSUMMATION OF SUCH REORGANIZATION EVENT, EXCEPT TO THE EXTENT EXERCISED BY THE
PARTICIPANTS BEFORE THE CONSUMMATION OF SUCH REORGANIZATION EVENT; OR

(C)                IN THE EVENT OF A REORGANIZATION EVENT UNDER THE TERMS OF
WHICH HOLDERS OF COMMON STOCK WILL RECEIVE UPON CONSUMMATION THEREOF A CASH
PAYMENT FOR EACH SHARE OF COMMON STOCK SURRENDERED PURSUANT TO SUCH
REORGANIZATION EVENT (THE “ACQUISITION PRICE”), THEN THE BOARD MAY PROVIDE THAT
ALL OUTSTANDING OPTIONS SHALL TERMINATE UPON CONSUMMATION OF SUCH REORGANIZATION
EVENT AND THAT EACH PARTICIPANT SHALL RECEIVE, IN EXCHANGE THEREFOR, A CASH
PAYMENT EQUAL TO THE AMOUNT (IF ANY) BY WHICH (A) THE ACQUISITION PRICE
MULTIPLIED BY THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO SUCH OUTSTANDING
OPTIONS (TO THE EXTENT THEN EXERCISABLE), EXCEEDS (B) THE AGGREGATE EXERCISE
PRICE OF SUCH OPTIONS.


(3)                CONSEQUENCES OF A REORGANIZATION EVENT ON RESTRICTED STOCK
AWARDS.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT, EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED FOR IN ANY AGREEMENT EVIDENCING A RESTRICTED STOCK AWARD
HEREUNDER, THE REPURCHASE AND OTHER RIGHTS OF THE COMPANY UNDER EACH OUTSTANDING
RESTRICTED STOCK AWARD SHALL INURE TO THE BENEFIT OF THE COMPANY’S SUCCESSOR AND
SHALL APPLY TO THE CASH, SECURITIES OR OTHER PROPERTY WHICH THE COMMON STOCK WAS
CONVERTED INTO OR EXCHANGED

5


--------------------------------------------------------------------------------



FOR PURSUANT TO SUCH REORGANIZATION EVENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THEY APPLIED TO THE COMMON STOCK SUBJECT TO SUCH RESTRICTED STOCK
AWARD.


(4)                CONSEQUENCES OF A REORGANIZATION EVENT ON OTHER AWARDS.  THE
BOARD SHALL SPECIFY THE EFFECT OF A REORGANIZATION EVENT ON ANY OTHER AWARD
GRANTED UNDER THE PLAN AT THE TIME OF THE GRANT OF SUCH AWARD.


9.                   REPRICING OF OPTIONS.  THE BOARD SHALL HAVE THE AUTHORITY,
AT ANY TIME AND FROM TIME TO TIME, WITH THE CONSENT OF THE AFFECTED OPTION
HOLDERS, TO AMEND ANY OR ALL OUTSTANDING OPTIONS GRANTED UNDER THE PLAN TO
PROVIDE AN OPTION EXERCISE PRICE PER SHARE WHICH MAY BE LOWER OR HIGHER THAN THE
ORIGINAL OPTION EXERCISE PRICE, AND/OR CANCEL ANY SUCH OPTIONS AND GRANT IN
SUBSTITUTION THEREFOR NEW OPTIONS COVERING THE SAME OR DIFFERENT NUMBERS OF
SHARES OF COMMON STOCK HAVING AN OPTION EXERCISE PRICE PER SHARE WHICH MAY BE
LOWER OR HIGHER THAN THE EXERCISE PRICE OF THE CANCELED OPTIONS.


10.               GENERAL PROVISIONS APPLICABLE TO AWARDS


(A)                TRANSFERABILITY OF AWARDS.  EXCEPT AS THE BOARD MAY OTHERWISE
DETERMINE OR PROVIDE IN AN AWARD, AWARDS SHALL NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE
GRANTED, EITHER VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION, AND, DURING THE LIFE OF THE PARTICIPANT, SHALL BE
EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A PARTICIPANT, TO THE EXTENT
RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO AUTHORIZED TRANSFEREES. 


(B)                DOCUMENTATION.  EACH AWARD SHALL BE EVIDENCED IN SUCH FORM
(WRITTEN, ELECTRONIC OR OTHERWISE) AS THE BOARD SHALL DETERMINE.  EACH AWARD MAY
CONTAIN TERMS AND CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN.


(C)                BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN,
EACH AWARD MAY BE MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER AWARD. 
THE TERMS OF EACH AWARD NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT
PARTICIPANTS UNIFORMLY.


(D)                TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT
ON AN AWARD OF THE DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE OR
OTHER  CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT
TO WHICH, AND THE PERIOD DURING WHICH, THE PARTICIPANT, THE PARTICIPANT’S LEGAL
REPRESENTATIVE, CONSERVATOR, GUARDIAN OR DESIGNATED BENEFICIARY MAY EXERCISE
RIGHTS UNDER THE AWARD.


(E)                WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY, OR
MAKE PROVISION SATISFACTORY TO THE BOARD FOR PAYMENT OF, ANY TAXES REQUIRED BY
LAW TO BE WITHHELD IN CONNECTION WITH AWARDS TO SUCH PARTICIPANT NO LATER THAN
THE DATE OF THE EVENT CREATING THE TAX LIABILITY.  EXCEPT AS THE BOARD MAY
OTHERWISE PROVIDE IN AN AWARD, WHEN THE COMMON STOCK IS REGISTERED UNDER THE
EXCHANGE ACT, PARTICIPANTS MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE OR IN PART
BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM THE AWARD
CREATING THE TAX OBLIGATION, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED,
HOWEVER, THAT THE TOTAL TAX WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY
SUCH TAX OBLIGATIONS CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING
OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE
TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL
TAXABLE INCOME).  THE COMPANY MAY, TO THE EXTENT PERMITTED BY LAW, DEDUCT ANY
SUCH TAX OBLIGATIONS FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO A
PARTICIPANT.

6


--------------------------------------------------------------------------------



(F)                 AMENDMENT OF AWARD.  THE BOARD MAY AMEND, MODIFY OR
TERMINATE ANY OUTSTANDING AWARD, INCLUDING BUT NOT LIMITED TO, SUBSTITUTING
THEREFOR ANOTHER AWARD OF THE SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF
EXERCISE OR REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO A
NONSTATUTORY STOCK OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH
ACTION SHALL BE REQUIRED UNLESS THE BOARD DETERMINES THAT THE ACTION, TAKING
INTO ACCOUNT ANY RELATED ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE
PARTICIPANT.


(G)                CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE
OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO
REMOVE RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL (I)
ALL CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF THE
COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL MATTERS
IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN SATISFIED,
INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK EXCHANGE OR
STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT HAS EXECUTED AND
DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS THE COMPANY MAY
CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY APPLICABLE LAWS, RULES
OR REGULATIONS.


(H)                ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY
AWARD SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR
ALL RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS
THE CASE MAY BE.


(I)                  DEFERRED DELIVERY OF SHARES ISSUABLE PURSUANT TO AN AWARD. 
THE BOARD MAY, AT THE TIME ANY AWARD IS GRANTED, PROVIDE THAT, AT THE TIME
COMMON STOCK WOULD OTHERWISE BE DELIVERED PURSUANT TO THE AWARD, THE PARTICIPANT
SHALL INSTEAD RECEIVE AN INSTRUMENT EVIDENCING THE RIGHT TO FUTURE DELIVERY OF
COMMON STOCK AT SUCH TIME OR TIMES, AND ON SUCH CONDITIONS, AS THE BOARD SHALL
SPECIFY.  THE BOARD MAY AT ANY TIME ACCELERATE THE TIME AT WHICH DELIVERY OF ALL
OR ANY PART OF THE COMMON STOCK SHALL TAKE PLACE.


11.               MISCELLANEOUS


(A)                NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE
ANY CLAIM OR RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT
BE CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY
OTHER RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT
AT ANY TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A
PARTICIPANT FREE FROM ANY LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY
PROVIDED IN THE APPLICABLE AWARD.


(B)                NO RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THE
APPLICABLE AWARD, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS
AS A STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED
WITH RESPECT TO AN AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE COMPANY EFFECTS A SPLIT OF THE
COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE EXERCISE PRICE OF AND THE
NUMBER OF SHARES SUBJECT TO SUCH OPTION ARE ADJUSTED AS OF THE DATE OF THE
DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF THE RECORD DATE FOR SUCH
DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION BETWEEN THE RECORD DATE AND
THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL BE ENTITLED TO RECEIVE, ON
THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH RESPECT TO THE SHARES OF COMMON
STOCK ACQUIRED UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH
SHARES WERE NOT OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FOR
SUCH STOCK DIVIDEND.


(C)                EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME
EFFECTIVE ON THE DATE ON WHICH IT IS ADOPTED BY THE BOARD.  NO AWARDS SHALL BE
GRANTED UNDER THE PLAN AFTER THE COMPLETION OF TEN YEARS

7


--------------------------------------------------------------------------------



FROM THE EARLIER OF (I) THE DATE ON WHICH THE PLAN WAS ADOPTED BY THE BOARD OR
(II) THE DATE THE PLAN WAS APPROVED BY THE COMPANY’S STOCKHOLDERS, BUT AWARDS
PREVIOUSLY GRANTED MAY EXTEND BEYOND THAT DATE.


(D)                AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE
THE PLAN OR ANY PORTION THEREOF AT ANY TIME, PROVIDED THAT TO THE EXTENT
REQUIRED BY SECTION 162(M), NO AWARD GRANTED TO A PARTICIPANT THAT IS INTENDED
TO COMPLY WITH SECTION 162(M) AFTER THE DATE OF SUCH AMENDMENT SHALL BECOME
EXERCISABLE, REALIZABLE OR VESTED, AS APPLICABLE TO SUCH AWARD, UNLESS AND UNTIL
SUCH AMENDMENT SHALL HAVE BEEN APPROVED BY THE COMPANY’S STOCKHOLDERS AS
REQUIRED BY SECTION 162(M) (INCLUDING THE VOTE REQUIRED UNDER SECTION 162(M)). 


(E)                AUTHORIZATION OF SUB-PLANS.  THE BOARD MAY FROM TIME TO TIME
ESTABLISH ONE OR MORE SUB-PLANS UNDER THE PLAN FOR PURPOSES OF SATISFYING
APPLICABLE BLUE SKY, SECURITIES OR TAX LAWS OF VARIOUS JURISDICTIONS.  THE BOARD
SHALL ESTABLISH SUCH SUB-PLANS BY ADOPTING SUPPLEMENTS TO THIS PLAN CONTAINING
(I) SUCH LIMITATIONS ON THE BOARD’S DISCRETION UNDER THE PLAN AS THE BOARD DEEMS
NECESSARY OR DESIRABLE OR (II) SUCH ADDITIONAL TERMS AND CONDITIONS NOT
OTHERWISE INCONSISTENT WITH THE PLAN AS THE BOARD SHALL DEEM NECESSARY OR
DESIRABLE.  ALL SUPPLEMENTS ADOPTED BY THE BOARD SHALL BE DEEMED TO BE PART OF
THE PLAN, BUT EACH SUPPLEMENT SHALL APPLY ONLY TO PARTICIPANTS WITHIN THE
AFFECTED JURISDICTION AND THE COMPANY SHALL NOT BE REQUIRED TO PROVIDE COPIES OF
ANY SUPPLEMENT TO PARTICIPANTS IN ANY JURISDICTION WHICH IS NOT THE SUBJECT OF
SUCH SUPPLEMENT.


(F)                 GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS
MADE HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAW.

 

*     *     *

 

Approved by the Board of Directors

     August 18, 2003

 

 

Approved by the Stockholders on

     October 6, 2003

 

8


--------------------------------------------------------------------------------


NITROMED, INC.

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

 

            Pursuant to Section 11(d) of the Amended and Restated 2003 Stock
Incentive Plan (the “Plan”) of NitroMed, Inc., a Delaware corporation (the
“Company”), the Plan be, and hereby is, amended as set forth below.  Capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Plan.

            1.         Section 4 of the Plan is hereby deleted in its entirety
and the following is substituted in its place:

 

“4.        Stock Available for Awards. 

 

(a)        Number of Shares.  Subject to adjustment under Section 8, Awards may
be made under the Plan for up to the number of shares of common stock, $0.01 par
value per share, of the Company (the “Common Stock”) that is equal to the sum
of:

 

(1)        3,600,000 shares of Common Stock; plus

 

(2)        an annual increase to be added on the first day of each of the
Company’s fiscal years during the period beginning in fiscal year 2006 and
ending on the second day of fiscal year 2013 equal to the lesser of (i)
1,400,000 shares of Common Stock, (ii) 4% of the outstanding shares on such date
or (iii) an amount determined by the Board.

 

If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan, subject, however, in the case of Incentive Stock Options, to any
limitations under the Code.  Shares issued under the Plan may consist in whole
or in part of authorized but unissued shares or treasury shares.

 

(b)        Per Participant Limit.  Subject to adjustment under Section 8, for
Awards granted after the Common Stock is registered under the Securities
Exchange Act of 1934 (the “Exchange Act”), the maximum number of shares of
Common Stock with respect to which Awards may be granted to any Participant
under the Plan shall be 500,000 per calendar year.  The per Participant limit
described in this Section 4(b) shall be construed and applied consistently with
Section 162(m) of the Code (“Section 162(m)”).”

 

            2.         This amendment shall be effective as of the date approved
by the stockholders of the Company.

 

Adopted by the Board of Directors on March 9, 2005

 

Approved by Stockholders on May 16, 2005

9


--------------------------------------------------------------------------------